DYKMAN, J. (dissenting).
Under a republican form of government, such as ours, the fundamental principle is that all political power is vested in the people. In a general way, it is said that the people are the sovereigns; but, in strictness of language, the aggregate collected will of the people is the sovereign authority. It follows, therefore, that every man has the right to participate in the exercise of the sovereign power, by the exertion of the right to vote for representatives. That is the portion of political power belonging to every qualified elector. But the people have placed limitations and restraints upon themselves in the exercise of the elective franchise. They have prescribed certain forms for the conduct of elections. They have declared that they themselves cannot vote without certain qualifications, nor except at specific times and places, and in a particular manner. The controversy in this case has reference to the limitations placed upon the qualified electors by the late election law of this state. The facts in the case are these: This is an appeal from an order made at the special term granting a peremptory writ of mandamus against the president and trustees of the village of Wappinger’s Falls, commanding them to recognize the relator as police justice of that village, and to fix his salary as such. The village of Wappinger’s Falls is incorporated under the general act for the incorporation of villages (chapter 291 of the Laws of 1870), and section 17 of that act (as amended by Laws 1871, c. 688) provides that:
■ “The trustees * * * may, whenever in their opinion public interest demands it, at any time not less than 30 days preceding the next annual election for village officers, direct that at such election, and at every fourth annual election thereafter, there shall be elected a police justice, who shall be a resident of the village in which he shall be elected, and who shall hold office; for four years.”
In 1890, in pursuance of that statute, the trustees passed a resolution that a police justice be elected in that village in the spring election of 1890, and every four years thereafter. A police justice was elected at that time, who, shortly after his election, resigned his-office, and there was no order for an election to fill the vacancy at the next election, and no police justice was ever elected or appointed thereafter. In 1894 the trustees gave a notice of the election of the village officers, but did not specify the office of police justice among them. The political parties nominated candidates, but no nomination was made for police justice by either of such parties, or by certificate. The official ballots were printed by the village *763clerk, and distributed in due time. No official ballot containing either the designation of the office of police justice as one to be voted for, or the name of any candidate therefor, was printed. When the votes were counted, there appeared on 44 of the regular official ballots, by a paster slip, the following: “For Police Justice, Edward W. Goring.”
The question is whether the relator was duly elected to the office he claims, and that question must be determined by the general election law. Police justices, in villages, are elective officers. Both political and independent nominations for municipal offices must be filed with the clerk of the village. Election Law (Laws 1892, c. 680), § 82. There must be as many official ballots as there are names represented upon the certificates filed. Section 82. The scheme and policy of the election law, as applicable to this case, are to require official ballots for all elective officers to be voted for at the village election to be furnished by the village clerk. Section 86. And no ballot, except one bearing the official indorsement, shall be counted. Every elector is therefore compelled to vote an official ballot, if he votes at all. After he enters the voting booth, and not before, nor elsewhere, “the name of any person for whom the voter desires to vote for an office named on the official ballot, may be written on the official ballot which the voter proposes to vote, or a paster containing one or more such names or offices may be pasted thereon, or the paster ballot containing the names of all the candidates for whom the voter may vote for all such offices, may be pasted thereon.” Section 104. It thus appears that the voter is confined to writing or pasting the name of any person for whom he desires to vote for an office named in the official ballot. In other words, he can only vote for a person for an office designated upon the official ballot This construction results from the application of the maxim, “Expressio unius est exclusio alterius.” The thing expressed here as permissible is the writing or pasting upon the official ballot the name of any person for whom the voter desires to vote, for any office named thereon. That provision implies the exclusion of other methods, and inhibits the voting for an office not named on the official ballot. The general argument that such a construction may disfranchise an elector, or prevent the exercise of his volition, is not forceful. It is admitted by all that none but official ballots can be cast, and if there be no ballots for an office, except in emergencies not presented in this case, it follows that no1 votes can be thrown therefor. Such we deem to be the effect of the election law, and as neither of the official ballots, at the election where the relator claims he was elected, contained the name of the office of police justice, it follows that the votes cast foi him were improperly counted, and gave him no right to the office.
We think, also, that the command of the writ was too broad. It undertakes to command the trustees to fix the salary of the police justice, and our understanding of the statute in relation to the compensation of such police justice is that his fees are a charge upon the village, and must be audited and allowed in the same manner as other village charges, except such police justice shall *764ibe allowed an annual salary, fixed by the board oí trustees; and they were empowered to fix and establish an annual salary to be .paid to the police justice, by resolution to be entered in their minutes, which salary, when so fixed, was to be in lieu of fees to which the .justice might otherwise be entitled; and it left the alternative between the two modes of compensation to the discretion and determination of the trustees, and it is beyond the province of the court to -compel the exercise of such election. In other words, the court had no power to compel the trustees to fix the salary of the police .justice, under the statute. The sole power to create a salary, or let the compensation depend on the village charter, rested on the trustees. The order appealed from should be reversed, with $10 ■costs and disbursements, and the motion for a mandamus denied, with $10 costs.